Citation Nr: 1001791	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability, 
and if so whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issue of entitlement to service connection for a back 
disability is addressed in the Remand that follows the Order 
section of this decision.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
May 1986 Board decision that was not subject to appeal.

2.  Evidence received since the May 1986 Board decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the May 
1986 Board decision, the criteria for reopening the claim for 
service connection for a back disability are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 
38 C.F.R. § 20.1100.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service 
connection for a back disability was reopened and adjudicated 
on the merits in the February 2005 rating decision on appeal.  
However, because the reopening of a claim is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim on its merits, the Board must determine 
this issue on its own.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Review of the file shows the Board denied service connection 
for a back disability in May 1986, based on the Board's 
determination that the Veteran only suffered an acute and 
transitory episode of myofascial pain in service, and there 
was no objective medical evidence of any back disorder 
subsequent to service.  The May 1986 Board decision was not 
appealable.

The evidence of record at the time of the May 1986 decision 
included the Veteran's service treatment records (STRs) 
showing that the Veteran was treated for myofascial pain 
involving the thoracic and lumbar muscles in August 1963 and 
that he was found to have no back disorder on the examination 
for discharge from service.  Also of record were statements 
from the Veteran, and lay statements submitted in August and 
October 1985 from his sister, wife, friend and half brother 
that generally asserted the Veteran had no problems with his 
back prior to service, but had back problems after service. 

The evidence received since the May 1986 decision includes 
correspondence from the Veteran, VA Medical Center (VAMC) 
records, the report of a VA examination of the spine in July 
2005, a private medical record from AFD, M.D., a second 
statement from the Veteran's now ex-wife, and an informal 
hearing presentation from his representative.

The medical evidence added to the record confirms that the 
Veteran currently has a back disability.  In addition, the 
medical record from the Veteran's private physician documents 
his opinion that the Veteran's current back disability could 
be related to service injury.  In addition, in his statements 
the Veteran has indicated that he injured his back in service 
and has had back pain ever since.  The foregoing evidence is 
not cumulative or redundant of the evidence previously of 
record.  Moreover, when considered in light of the STRs 
documenting back pain, it is sufficient to raise a reasonable 
possibility of substantiating the claim.  Therefore, this 
evidence is new and material, and reopening of the claim is 
in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for back disability is granted.

REMAND

The issue of entitlement to service connection for a back 
disability must be remanded for the following reason.

In the July 2005 VA examination report, the examiner opined, 
"it is at least as likely as not that the veteran's current 
spine complaints are secondary to his osteoporosis with 
resultant compression deformities of the lower thoracic spine 
due to steroid-induced osteoporosis.  It is my opinion that 
the veteran's current back complaints are at least as likely 
as not unrelated to his service-connected back strain in 
1962."

The July 2005 VA examiner's opinion is inadequate for 
adjudication purposes because he did not address the correct 
legal standard; i.e., whether it is at least as likely as not 
the claimed disability is related to service.  Therefore, the 
Board has determined that further development of the record 
is warranted before the Board decides the reopened claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to post-service treatment or 
examination of the Veteran's back.

2.  Thereafter, the claims folder should 
be provided to the VA examiner who 
conducted the July 2005 VA examination.  
The examiner should be requested to 
review the claims folder and provide an 
addendum in which he responds in the 
affirmative or the negative to the 
following question:  Is there a 50 
percent or better probability that the 
Veteran's current back disability 
originated during active service or is 
otherwise etiologically related to his 
active service?  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached.

If the July 2005 examiner is unavailable, 
the claims folder should be reviewed by 
another physician with appropriate 
expertise who should be requested to 
provide the required opinion with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinion.


3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


